DETAILED ACTION
Preliminary Amendment filed on 09/08/2020 is acknowledged.  Claims 1-95 are cancelled.  Claims 96-98 are newly added and are considered on merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 96 and 98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campana et al. (Analyst, 1992, IDS) (Campana) in view of Chang et al. (CN 1420357, IDS) (Chang) and Martin et al. (US 2009/0221061, IDS) (Martin).

Campana does not specifically disclose that the composition is a plurality of freeze-dried compositions. However, Chang teaches a kit comprising a multi-well plate having the freeze dried assay dispensed into the wells of the multi-well plate (page 2, par 2). Chang teaches that freeze-dried assay enhances the stability and shelf lifetime of the reagent (page 2, par 3). When in use, add 50 ul of sample into each well to make a mixed solution (see page 2, par 5, Usage: 3.3). Here, Change teaches that the freeze dried reagent in the well is able to be solubilized in 50 ul aqueous sample. At time of the invention it would have been obvious to one of ordinary skill in the art to use freeze-dried assay dispensed into the wells of the multi-well plate, in order to enhance the stability of the composition, wherein contacting the aqueous sample with the freeze dried assay composition dissolves the freeze dried composition, forming a solution.
Campana does not specifically teach a solubilizing agent. However, Martin teaches that polyethylene glycol (par [0051]) as a solubilizing agent (co-carrier) for the catechol dye (Alizarin Red S) (Table 4, par [0094]). Both Campana and Martine are directed to solubilizing Alizarin Red S. At time of the invention it would have been obvious to one of ordinary skill in the art to add polyethylene glycol as a solubilizing agent into Campana’s composition, in order to solubilizing the catechol dye (Alizarin Red S). 
Regarding claim 98, Campana teaches a method for determining dissolved borate concentration in an aqueous sample (abstract), the method comprising:
contacting the aqueous sample with a composition comprising a catechol dye (Alizarin Red S) (page 1189, par 12 & 14), a multivalent cation chelator (EDTA) (page 1189, par 15) and a buffer (phosphate pH 7.4) (page 1189, par 13 & 14), to form a plurality of aqueous solutions (page 1189, par 13 & 14); and
determining the concentration of dissolved borate in the aqueous sample by analyzing each of the aqueous solutions (Fig. 1, page 1190, par 3).

Campana does not specifically teach a solubilizing agent. However, Martin teaches that polyethylene glycol (par [0051]) as a solubilizing agent (co-carrier) for the catechol dye (Alizarin Red S) (Table 4, par [0094]). Both Campana and Martine are directed to solubilizing Alizarin Red S. At time of the invention it would have been obvious to one of ordinary skill in the art to add polyethylene glycol as a solubilizing agent into Campana’s composition, in order to solubilizing the catechol dye (Alizarin Red S). 
Claims 97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campana et al. (Analyst, 1992, IDS) (Campana) in view of Martin et al. (US 2009/0221061, IDS) (Martin).
Regarding claim 97, Campana discloses an aqueous solution for determining borate concentration, the aqueous solution each comprising water, a catechol dye (Alizarin Red S) (page 1189, par 12 & 14), a multivalent cation chelator (EDTA) (page 1189, par 15), and a buffer (phosphate pH 7.4) (page 1189, par 13 & 14).
It would have been obvious to one of ordinary skill in the art to duplicate the solution.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797